Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1-10 are directed to a non-transitory computer readable storage medium storing computer readable instructions that are executable by a computer in an information processing apparatus comprising a communication interface, information processing apparatus, and method implementable on a processor coupled with an information processing apparatus for the same. Claims 1, 9, and 10 identify the uniquely distinct features of “based on a determination that the obtained type of the object is the first type, determine that the first processing channel is to be used to process the image data for the image to be printed by the printer, and based on a determination that the obtained type of the object is a second type different from the first type, determine that the second processing channel is to be used to process the image data for the image to be printed by the printer”. The closest prior art Kato (US 2006/0279783) teaches apparatus and method for determining finishing parameters for a document having one or more pages includes performing a layout analysis that determines a location and type of at least one object for each page of the document. At least one rule is applied to results 
B. Claims 11 is directed to a non-transitory computer readable storage medium storing computer readable instructions that are executable by a computer in an information processing apparatus comprising a communication interface. Claim 11 identifies the uniquely distinct features of “based on a determination that the obtained type of the object is the first type, determine the first processing channel to be used to process the image data for the image to be printed by the printer, and based on a determination that the obtained type of the object is a second type different from the first type, determine the second processing channel to be used to process the image data for the image to be printed by the printer”. The closest prior art Kato (US 2006/0279783) teaches apparatus and method for determining finishing parameters for a document having one or more pages includes performing a layout analysis that determines a location and type of at least one object for each page of the document. At least one rule is applied to results of the layout analysis, and at least one available finishing parameter is determined for the document based on applying the at least one rule to the results of the layout analysis (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678.  The examiner can normally be reached on Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675